 1 LAW OFFICES OF CURTIS FLOYD
   Curtis E. Floyd, State Bar No. 139243
 2
   curtis@curtisfloyd@.com
 3 Mailing Address: P.O. Box 2107
   Bakersfield, CA 93306
 4
   Physical Address: 903 “H” Street, Suite 200
 5 Bakersfield, CA 93306
   Telephone: 310.477.1700
 6
   Facsimile: 310.477.1699
 7
 8       Attorneys for Plaintiff SHARON GONZALES

 9 LITTLETON PARK JOYCE UGHETTA & KELLY LLP
   Keith A. Sipprelle, Of Counsel, State Bar No. 143358
10
   Kenneth A. Peterson, Of Counsel, State Bar No. 208101
11 keith.sipprelle@littletonpark.com
12 ken.peterson@littletonpark.com
   2945 Townsgate Road, Suite 200
13 Westlake Village, CA 91361
14 Telephone: 213.599.8200
   Facsimile: 213.228.1980
15
16        Attorneys for Defendants MAC COSMETICS INC. and
          ESTEE LAUDER INC.
17
18 Manning & Kass, Ellrod, Ramirez, Trester, LLP.
   Jeffrey M. Lenkov, Esq., State Bar No. 156478
19 Lawrence D. Esten, Esq., State Bar No. 125541
                              th
20 801 S. Figueroa Street, 15 Floor
   Los Angeles, CA 90017
21 Telephone: 213.624.6900
22 Facsimile: 213.624.6999
23       Attorneys for Defendant, MACY’S WEST STORES, INC. [Doe 16, also
24       erroneously sued herein as Macy’s Corporate Services, Inc.]

25
                       UNITED STATES DISTRICT COURT
26
                     EASTERN DISTRICT OF CALIFORNIA
27
28
                                                           Case No. 1:17-cv-00806-DAD-JLT
           FURTHER STIPULATION TO CONTINUE SETTLEMENT CONFERENCE, PRETRIAL
                      CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1 SHARON GONZALES, an individual,                 Case No. 1:17-cv-00806-DAD-JLT
 2                Plaintiff,                       FURTHER STIPULATION TO
                                                   CONTINUE SETTLEMENT
 3         vs.                                     CONFERENCE, PRETRIAL
                                                   CONFERENCE AND JURY TRIAL;
 4 MACY’S WEST STORES, INC.; MAC                   PROPOSED ORDER
   COSMETICS INC.; ESTEE LAUDER                    (Doc. 39)
 5 INC.; and Does 1 through 100,
   inclusive,
 6
              Defendants.
 7
 8
 9         TO THE HONORABLE COURT:
10         IT IS HEREBY STIPULATED AND AGREED by and between the parties
11 hereto that the Settlement Conference, Pretrial Conference, and Jury Trial currently
12 scheduled for June 3, 2019, June 24, 2019, and August 27, 2019, respectively, be
13 continued for approximately 4 months based upon the following Good Cause
14 reasons:
15         Plaintiff SHARON GONZALES underwent a further surgical procedure on
16 October 25, 2018 to remove the helical nail component of the implant hardware,
17 which had protruded out of the lateral aspect of her hip bone. Ms. Gonzales is still
18 undergoing post-surgical physical rehabilitation. Ms. Gonzales is not expected to
19 complete her physical therapy until approximately mid-April, 2019. Following the
20 completion of Ms. Gonzales’ physical therapy, the medical records relating to her
21 surgery and therapy will need to be obtained, and the Defendants will need to re-
22 depose Ms. Gonzales regarding issues relating to her surgery and post-surgical
23 physical therapy. Following Ms. Gonzales’ deposition, the parties will participate in
24 private mediation before Janet Rubin Fields, Esq.
25
          If this matter is not resolved at the mediation, the parties believe that they will
26
   be ready to move forward with the Settlement Conference, Pretrial Conference, and
27
   Jury Trial by approximately the following dates:
28
                                                2                 Case No. 1:17-cv-00806-DAD-JLT
              FURTHER STIPULATION TO CONTINUE SETTLEMENT CONFERENCE, PRETRIAL
                         CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1        Settlement Conference: October 21, 2019
 2        Pretrial Conference: November 11, 2019
 3        Jury Trial: January 14, 2020
 4        ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED by and
 5 between all parties that the Settlement Conference, Pretrial Conference and Jury
 6 Trial be rescheduled to October 21, 2019, November 11, 2019, and January 14,
 7 2020, respectively (or to such other dates as are convenient to the Court).
 8 DATED: March 18, 2018
                                         LAW OFFICES OF CURTIS FLOYD
 9
10
11
                                         By: /s/ Curtis E. Floyd
12                                           Curtis E. Floyd
13                                           Attorneys for Plaintiff SHARON
                                             GONZALES
14
15
     DATED: March 18, 2018               LITTLETON PARK JOYCE UGHETTA &
16                                       KELLY LLP
17
18
                                         By: /s/ Keith A. Sipprelle
19
                                             Keith A. Sipprelle
20                                           Attorneys for Defendants MAC
                                             COSMETICS INC. and
21
                                             ESTEE LAUDER INC.
22
23
24
25
26
27
28
                                            3                Case No. 1:17-cv-00806-DAD-JLT
             FURTHER STIPULATION TO CONTINUE SETTLEMENT CONFERENCE, PRETRIAL
                        CONFERENCE AND JURY TRIAL; PROPOSED ORDER
 1 DATED: March 18, 2018                      MANNING & KASS, ELLROD, RAMIREZ,
                                              TRESTER, LLP.
 2
 3
 4                                            By: /s/ Lawrence D. Esten, Esq.
 5                                                Lawrence D. Esten, Esq.
 6                                                Attorneys for Defendants MACY’S WEST
                                                  STORES, INC.
 7
 8
 9
10                                        PROPOSED ORDER
11         Based upon the stipulation of the parties and good cause appearing, the Court ORDERS the
12 case schedule amended as follows:
13         1.       The settlement conference is continued to October 15, 2019 at 1:30 p.m.;
14         2.       The pretrial conference is continued to December 16, 2019 at 3:30 p.m;
15         3.       The trial conference is continued to February 19, 2020 at 8:30 a.m.
16
17 IT IS SO ORDERED.
18      Dated:     April 9, 2019                             /s/ Jennifer L. Thurston
19                                                    UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28
                                                4                Case No. 1:17-cv-00806-DAD-JLT
                 FURTHER STIPULATION TO CONTINUE SETTLEMENT CONFERENCE, PRETRIAL
                            CONFERENCE AND JURY TRIAL; PROPOSED ORDER
